On the Court's own motion, appeal, insofar as taken from the March 2017 Appellate Division order, dismissed, without costs, upon the ground that it is untimely (see CPLR 5513[a] ; Eaton v. State of New York , 76 N.Y.2d 824 [1990] ); appeal, insofar as taken from the July 2017 Appellate Division order, dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution.Motion, insofar as it seeks leave to appeal from the March 2017 Appellate Division order, dismissed upon the ground that it is untimely (see CPLR 5513 [b] ; Eaton v. State of New York , 76 N.Y.2d 824 [1990] ); motion, insofar as it seeks leave to appeal from the July 2017 Appellate Division order, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.